DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-2, 5-8, 10-18 and 20 are rejected under 35 USC §103 over Ide.  This rejection is set forth in the prior Office action mailed on November 20, 2020.
Response to Arguments1
Applicant's arguments filed on March 22, 2021 have been fully considered but they are not persuasive.
Applicants argue that the main reference Ide is trying to define size in term of denier but fails to disclose or suggest the impact of CE staple fibers length and/or denier and/ or concentrations. The arguments are not convincing, because denier actually represent fineness, i.e. diameter/width of the fibers and not the length. Actually there is a correlation of the diameter and denier given by the formula the formula                         
                            ∅
                             
                            
                                
                                    m
                                    i
                                    c
                                    r
                                    o
                                    n
                                    s
                                
                            
                            =
                            11.89
                            
                                
                                    
                                        D
                                        e
                                        n
                                        i
                                        e
                                        r
                                    
                                    
                                        ρ
                                         
                                        
                                            
                                                g
                                            
                                            
                                                
                                                    
                                                        c
                                                        m
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                      in which ρ is 
Applicants also argues that Ide does not teach the impact of the CE staple fibers as claimed in the final product, because Ide teaches a creped filter paper. The arguments are not convincing, because Ide clearly teaches that the composition, which is the same as the one claimed, could be used to make other products, including absorbent products; see ¶-[0033], which also teaches that the amount of fibers, i.e., the ratio of pulp to CE staple fibers can be adjusted depending upon of the product to be made, and on ¶-[0069] which teaches that other products can be made with the composition.
Applicants also argue unexpected results as noted in Table 9 and 13-142, but the results shown in those tables are not commensurable in scope with the claims, since those results were obtained for very specific set of conditions which are not part of the claim(s), e.g., there is nothing for ranges on the lower limit; the used staple fibers were crimped (no crimping data is shown in those tables, i.e., CIP), etc. Applicants must also explain why the showing is commensurate in scope with the claimed subject matter. See In re Boesch, 617 F.2d 272, 276, In re Freeman, 474 F.2d 1318, 1324, 177 USPQ 139, 143 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080, 173 USPQ 14, 16 (CCPA 1972). This is especially significant in this case where the cited reference discloses the preparation of similar paper compositions that have related properties.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
        
            
    

    
        1 Rejections not explicitly treated have been withdrawn.
        2 Paragraph [0537] teaches that AA means Post Addition, while the Tables use PA, which is assumed to be Post Addition, and therefore, one has to be changed. The examiner suggest to use PA as Post addition instead of AA, since AA has been used in the art for Acrylic Acid.